ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Amendments
2.	The amendment made in Claim 1 in the After Final Amendment filed March 1, 2021 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was not directed to a barrier layer ‘which has been obtained by vapor deposition coating a plastic layer’ or ‘co – extrusion of at least two adhesion promoting materials’ or a co – extrusion that includes ‘applying onto the barrier layer an adhesion promoting material with a highest content of the at least one co – monomer.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 13 of the remarks dated March 1, 2021, that pages 37 – 39 of the instant specification describe in detail how C=O absorption maxima are determined, and that page 38, lines 16 – 20 describes how an ATR spectrum of the outer surface is obtained.
However, there is no corresponding description of how an ATR spectrum of the inner surface is obtained. Furthermore, when the ATR spectrum of the outer surface (or the inner 
Applicant also argues, on page 16, that the claimed carrying layer is not disclosed by Lu et al. 
However, Lu et al disclose the lamination of the first outer layer of the disclosed film to paper, and in paragraph 0092, it is disclosed that the film is used for packaging. A packaging container is therefore disclosed, in which the paper is inside of the packaging container, and is therefore contained within the film. The film, including every layer of the film, therefore contains the paper. The carrying layer therefore contains the paper.
Applicant also argues, on page 17, that because of the layer sequence disclosed by Lu et al, the position of the claimed carrying layer is not disclosed by Lu et al. 
However, as stated above, because it is disclosed by Lu et al that the film is used for packaging, the film, including every layer of the film in the layer sequence, contains the paper. 
Applicant also argues, on page 18, that the two acrylic acid copolymers of Overbergh et al and Knutson et al would have C=O group absorption at the same position, and that the C=O group absorption maximum for the copolymer (a) and the C=O group absorption maximum for the copolymer (b) would therefore overlap, forming a single C=O group absorption maximum for both copolymers. This argument is not persuasive because two distinct C=O group absorption maxima would still be obtained, because the layer would comprise two different copolymers (a) and (b), The respective heights of the two C=O group absorption maxima could be determined by comparison with infrared spectra of the two different copolymers (a) and (b). Furthermore, 
Applicant also argues, on page 19, that Lu et al fail to disclose a barrier layer which has been obtained by vapor deposition coating a plastic layer and co – extrusion of at least two adhesion promoting materials.
However, as stated above, Claim 1, prior to amendment, was not directed to a barrier layer ‘which has been obtained by vapor deposition coating a plastic layer’ or ‘co – extrusion of at least two adhesion promoting materials.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782